Case 1:16-cv-00671-RM-NRN Document 261 Filed 01/10/19 USDC Colorado Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                                      Judge Raymond P. Moore

  Civil Action No. 16-cv-00671-RM-MJW

  ISABEL VALVERDE;
  MARIA SONIA MICOL SIMON; and those similarly situated,

             Plaintiffs,

  v.

  XCLUSIVE STAFFING, INC., et al.,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

             This matter is before sua sponte upon review of the Joint Statement of Clarification (ECF

  No. 260) with its representation that the only class1 at issue is the Colorado State Law Rule 23

  class and, resultantly, a review of the record in this case. Upon such review, the Court finds the

  question of standing first must be addressed as to Count VI of the First Amended Class and

  Collective Action Complaint (“Complaint”). A question which the Court has a duty to examine,

  “sua sponte if necessary.” U.S. v. Ramos, 695 F.3d 1035, 1046-47 (10th Cir. 2012). If Plaintiffs

  lack standing to assert Count VI based on conduct occurring outside of the state of Colorado,

  then the Joint Statement is correct.

             Specifically, the Complaint alleges four state law class action claims: Counts III, IV, V,

  and VI. In the Order of September 5, 2017, the Court accepted the Magistrate Judge’s

  recommendation to dismiss based on lack of standing as to Counts III, IV, and V to the extent the

  1
      Other than a nationwide RICO class which the Magistrate Judge has recommended be dismissed.
Case 1:16-cv-00671-RM-NRN Document 261 Filed 01/10/19 USDC Colorado Page 2 of 2




  class action claims were based on conduct occurring outside the state of Colorado. Count VI,

  however, remained as to Plaintiffs’ breach of implied contract and unjust enrichment claims to

  the extent they are based on straight time, and not just to conduct inside the state of Colorado.

  Defendants had not moved to dismiss based on lack of standing as to Count VI, but, in light of

  the accepted recommended dismissal as to Counts III, IV, and V, the Court raised a question of

  standing as to Count VI. (ECF No. 193, p. 14 n.11.) That question remains pending, but must be

  resolved.

         Accordingly, it is ORDERED that on or before Monday, January 14, 2019, the parties

  shall show cause why Count VI should not be dismissed to the extent that class claim is based on

  conduct occurring outside the state of Colorado.

         DATED this 10th day of January, 2019.

                                                         BY THE COURT:



                                                         ____________________________________
                                                         RAYMOND P. MOORE
                                                         United States District Judge




                                                     2
